Citation Nr: 0214530	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-00 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from August 1970 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied an evaluation in excess of 50 percent 
for schizophrenia.  The Board remanded this case to the RO in 
June 2001 for further development.  In a decision dated May 
2002, the RO increased the disability evaluation to 70 
percent.  The case has been returned to the Board for further 
appellate review.


FINDINGS OF FACT

The veteran's schizophrenia more nearly results in total 
social and occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for schizophrenia have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130, Diagnostic Code 9203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a 100 percent 
schedular rating for his paranoid type schizophrenia.  As 
reflected by the private and VA examination reports of 
record, his symptoms include obsessional thoughts of being 
homosexual, occasional suicidal thoughts, visual 
hallucinations, paranoia, fear of people, racing thoughts, 
anxiety, periods of confusion and delusion, poor self-esteem, 
and circumstantial and illogical speech.  He has a long 
history of being unable to maintain long-term employment.

Prior to the appeal period, clinical neuropsychologist Lynn 
W. Aurich, Ph. D., offered the following analysis of the 
veteran's employability in February 1998:

Due to his inadequacies in interpersonal 
relationships, difficulties with concentration 
and attention span, non-assertiveness and 
passivity, he has had difficulty holding jobs.  
His impaired social skills have made him the 
recipient of significant abuse in vocational 
settings.  His mental disability is not 
understood by fellow employees, which 
ultimately results in termination from various 
jobs.  The patient is totally and permanently 
disabled from a psychological standpoint.  
Although he has attempted work over the years, 
his psychiatric disability prevents him from 
sustaining any employment.  This disability is 
of long duration and is not likely to change 
in the future.

A VA mental disorders examination in April 1998, however, 
revealed that the veteran was working as a security guard and 
reported doing quite well.  His mental status examination was 
essentially unremarkable, and the examiner felt as if the 
veteran could continue with employment as long as he did not 
have to interact with people and was not placed under a lot 
of stress.  His diagnosis of paranoid type schizophrenia was 
continued, and he was given a Global Assessment of 
Functioning (GAF) score of 60.

The veteran filed his claim for an increased rating by means 
of a VA Form 21-4138 filing received in June 1999.  In 
support of his claim, he submitted a July 2001 statement from 
Dr. Aurich who continued her assessment that the veteran was 
totally and permanently disabled due to his mental disorder.  
He also submitted clinical records from Bob Winston, M.D.  
These records reflect that the veteran's prescription of 
Celexa was increased in April 2001 due to racing thoughts, 
paranoia, poor sleep and obsessional thoughts.  His 
prescription of Celexa was increased again in May 2001.  In 
July 2001, he lost his job because he "wasn't thinking 
right."  A mental status examination at that time was 
significant for a disheveled and poorly groomed appearance, 
sad mood, flat affect, racing thought process, circumstantial 
speech, perceptual disturbances, fleeting thoughts of suicide 
and increased anxiety.  He was given a diagnosis of chronic, 
paranoid schizophrenia and assigned GAF scores of 50 for the 
current and past year.

By letter dated July 6, 2001, Dr. Winston provided the 
following opinion regarding the veteran's psychiatric status:

[The veteran] has been followed in our office 
for treatment of Paranoid Schizophrenia since 
January 2001.  During this time he has also 
evidenced symptoms of Obsessive Compulsive 
Disorder.

His current medications include Navone, Celexa, 
Trazadone, and Neurontin.

[The veteran] remains symptomatically 
refractory to his medications despite strict 
compliance.  He is anxious, paranoid, obsessed 
with issues of sexual identity, has racing 
thoughts, hallucinations and is delusional.  He 
has difficulty relating to other people, social 
isolation, and periods of confusion.

Although he has attempted to maintain 
employment the symptoms of his illness 
inevitably interfere with his ability to 
perform duties, resulting in repeated 
terminations.

At this time he is totally disabled by the 
symptoms of his service connected illness.

Thereafter, clinical records from Dr. Winston note continued 
disheveled appearance, obsessional thoughts and transient 
suicidal thoughts.  His Celexa prescription was eventually 
increased to 120 milligrams per day.

In September 2001, the veteran underwent an extensive VA 
mental disorders examination which included review of the 
claims folder and psychological testing.  His perceptual 
disturbances included anesthesia, misidentification, jamais 
vu, déjà vu, derealization, distortion, visual 
hallucinations, auditory hallucinations, olfactory illusions, 
tactile illusions, sense of time passing slowly, hypnagogic 
hallucinations, and bad dreams.  His emotional complaints 
included feelings of ambivalence, disappointment, anger, fear 
and indifference.  He also had lesser feelings of depression, 
guilt, hopelessness, worthlessness, shame, failure, being at 
fault, loneliness, frustration, helplessness and bitterness.  
He further claimed poor sleep, poor sex drive, and thoughts 
of suicide with no intent.  His mental status examination was 
significant for disheveled appearance, rather stiff or rigid 
motor behavior, finger twitching, buccoral movements, 
anxiety, dysphoria, tension, language impairment, memory 
impairment, and mildly to moderately impaired cognitive 
skills.  Following psychological testing, the examiner opined 
that the veteran was attempting to appear more disabled that 
he otherwise appeared.  This opinion was based upon 
inconsistencies in mental status examination and 
psychological testing.  However, the impact of his 
medications could not be excluded.  His diagnosis of paranoid 
type schizophrenia was deemed questionable, and the 
possibility of malingering was suggested.  The examiner was 
unable to comment upon the veteran's psychological, social, 
and occupational functioning.

In February 2002, the veteran underwent another VA mental 
disorders examination with benefit of review of the claims 
folder.  At that time, he reported working in a temporary 
security guard position, but was having trouble with this 
job.  He reported confused thinking, sleep difficulty, 
dislike of people, paranoia and nervousness when around 
people, panic and stress attacks, racing thoughts, and 
suicidal thoughts.  His medications included 120 milligrams 
of Celexa, Seroquel as needed for sleep, and 1500 milligrams 
of Gabapentin.  On mental status examination, he slouched 
down in his chair and got up several times to go to the 
bathroom.  His arms shook.  He answered questions with some 
spontaneous information.  He had some illogical thinking.  
There was a lot of anxiety and difficulty relating.  His 
sensorium was clear.  He was oriented to time, person, place 
and situation.  His memory was fair.  He could recall the 
last three presidents.  He could recall three test items 
immediately, but had trouble three minutes later.  He 
multiplied 9 x 8.  He had trouble spelling house backwards.  
He had trouble abstracting proverbs.  He became very 
paranoid.  He knew his social security number.  His affect 
was flat and somewhat inappropriate.  His mood was depressed 
and anxious.  His speech was illogical at times.  He had no 
current suicidal ideas, but had them in the past.  He had no 
homicidal plans.  His intellect was average.  His insight and 
judgment were impaired.  He was considered capable of 
handling his funds with his wife's help.  He was given 
diagnoses of paranoid schizophrenia and obsessive compulsive 
disorder.  He was assigned a GAF score of 40 which, according 
to the examiner, represented major impairment in several 
areas such as work, family relations, judgment, thinking, 
mood and getting along.  His GAF score could not be separated 
between the two diagnoses.  The examiner also offered the 
following summary:

In summary, he is showing a functional 
disorder manifested by psychotic thinking, 
social withdrawal made worse by stress.  He 
gets increased obsessions about homosexuality 
and suicide.  He has been ill since 1970 in 
the military.  Hospitalized two times.  He is 
on a very high dose of medication.  Response 
has been marginal.  It looks like he is 
starting to get some shaking in his arms.  
This is total and permanent disability.  He is 
stabilized at a very marginal level of 
functioning, but his prospect for improvement 
is very poor.  I doubt he will ever get much 
better, but he is continuing medication and 
seeing a psychiatrist and psychologist to stay 
out of the hospital.  He remains anxious, 
depressed, paranoid, obsessive even with 
medication.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West Supp. 2001).  The Board 
has considered all the evidence of record, but has reported 
only the most probative evidence regarding the current degree 
of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.130.  The evaluation under the rating criteria must be 
based upon consideration of the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2002).  The veteran's 
current 70 percent rating for schizophrenia under Diagnostic 
Code 9203 contemplates occupational and social impairment 
with deficiencies in most areas such as work, family 
relations, judgment, thinking, or mood, due to such items as: 
suicidal ideation; obsessional rituals which interfere with 
routine activity; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2002).

A GAF of 30 is defined as "behavior ... considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day, no job, home, or friends."  A 
GAF of 40 is defined as "some impairment in reality testing 
or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

The Board finds that the evidence of record is in relative 
equipoise as to whether the veteran is entitled to a 100 
percent rating for schizophrenia.  The evidence reveals 
psychiatric disability primarily manifested by paranoia, 
delusion, obsessional behavior, social isolation, disheveled 
appearance, suicidal thoughts and impairment of memory and 
cognitive skills.  The veteran has otherwise been described 
as having a functional disorder manifested by psychotic 
thinking and social withdrawal made worse by stress.  His 
symptoms are treated with a high dose of medication with 
marginal benefit.  On the one hand, Drs. Aurich and Winston 
have provided opinion that the veteran is totally and 
permanently disabled due to his mental disorder.  A VA 
examiner in February 2002 also provided opinion of total and 
permanent disability.

However, the GAF score of 50 provided by Dr. Winston suggests 
impairment of psychological, social, and occupational 
functioning which is less than total.  An extensive VA 
examination in September 2001 also suggested the possibility 
of malingering and/or overendorsement of symptoms.  
Furthermore, the VA examiner in February 2002 was unable to 
separate the effects of service connected schizophrenia from 
non-service connected obsessive compulsive disorder.  Under 
well-established principles, the Board resolves any 
reasonable doubt in the veteran's favor by attributing all of 
his psychiatric symptoms to service connected schizophrenia.  
See 38 C.F.R. §§ 3.102, 4.3 (2002); Mittleider v. West, 11 
Vet. App. 181 (1998).  The Board further resolves any 
reasonable doubt in favor of the veteran by finding that his 
schizophrenia more nearly results in total social and 
occupational impairment.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. § 4.7 (2002).


ORDER

A 100 percent rating for schizophrenia is granted, subject to 
regulations governing the award of monetary benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

